Citation Nr: 1204539	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for residuals of frostbite, to include sensory deficits and pain of the extremities.

6.  Entitlement to service connection for a stomach disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1953 until January 1956.  This included service in Korea.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for a back condition, for a neck condition, for a right knee condition, for a left knee condition, for frostbite residuals, for a stomach condition, for posttraumatic stress disorder (PTSD), for hearing loss, and for tinnitus was denied therein.

An appeal was perfected by the Veteran as to each of these determinations.  Service connection was granted and initial evaluations were assigned for hearing loss and tinnitus in a May 2011 rating decision.  Service connection was granted and an initial evaluation was assigned for PTSD with depressive order in a November 2011 rating decision.  The benefit sought accordingly has been granted in full with respect to these disabilities.  Thus, no appeal remains with respect to this issue.  

The issues comprising this matter which still are on appeal were remanded by the Board for further development in August 2009 and in July 2011.  Adjudication now may proceed as this development fully or at least substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As noted in the July 2011 remand, the fifth issue on appeal has been recharacterized as indicated above to be more specific based on the evidence of record.

A November 2011 supplemental statement of the case (SSOC) constitutes the last adjudication of the remaining issues comprising this matter.  In December 2011, the Veteran submitted a statement.  To the extent this statement constitutes additional evidence rather than simply additional argument, the right to have it initially considered by the agency of original jurisdiction (AOJ), which in this case is the RO (directly or through the Appeals Management Center), was waived in a contemporaneous statement.  As such, the Board has jurisdiction to consider the statement in the first instance here.  See 38 C.F.R. § 20.1304(c).

The following decision is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran's current back disability is related to his service in any manner.

2.  The weight of the evidence does not show that the Veteran's current neck disability is related to his service in any manner.

3.  The weight of the evidence does not show that the Veteran's current right knee disability is related to his service in any manner.

4.  The weight of the evidence does not show that the Veteran's current left knee disability is related to his service in any manner.

5.  The weight of the evidence does not show that the Veteran currently has residuals of frostbite.

6.  The weight of the evidence does not show that the Veteran's current stomach disability is related to his service in any manner.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).

2.  The criteria for establishing service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).

3.  The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).

4.  The criteria for establishing service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).

5.  The criteria for establishing service connection for residuals of frostbite have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).

6.  The criteria for establishing service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The Veteran was informed via letter dated in October 2003 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  

In a March 2006 letter, the Veteran again was informed of his and VA's respective duties for obtaining evidence.  He additionally was notified of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted.  

Repeated in a December 2006 letter were the criteria for establishing service connection.  Also repeated was information of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted.

Readjudication of the issues comprising the Veteran's claim thereafter occurred in a May 2011 SSOC as well as a November 2011 SSOC.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above shows that VA's duty to notify has been more than satisfied.  The October 2003 letter predated the initial adjudication by the AOJ/RO in June 2004.  All notice elements with the exception of the later-required Dingess disability rating and effective date elements were fully addressed by this documentation.  These elements, once mandated, were fully addressed in the March 2006 letter.  Proper VA process in the form of the May and November 2011 SSOCs followed.  Nothing more was required.  It follows that the portion of the March 2006 letter which repeated information regarding some of the non-Dingess elements as well as the December 2006 letter in its entirety went beyond what was required.  

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duty to assist is heightened when records are presumed to have been or actually were destroyed while in the possession of the government.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005); Milostan v. Brown, 4 Vet. App. 250 (1993); Moore v. Derwinski, 1 Vet. App. 401 (1991); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

VA has not obtained the Veteran's service treatment records.  By all indications, these records are fire-related.  Noted in this regard was that the National Personnel Records Center informed the Veteran by letter that there was a fire in 1973 which destroyed a major portion of Army records for military personnel for the period 1912 through 1959.  

Requests for the Veteran's service treatment records as well as for alternative records such as sick/morning reports (using detailed information supplied regarding in-service treatment) initially were made using the wrong serial number.  The responses received were that no service treatment records existed because they are fire-related and that no pertinent alternative records could be found.  Pursuant to the Board's August 2009 remand, these requests were repeated.  The wrong serial number once again was used initially but the correct serial number eventually was used.  The responses received essentially were the same as previously, however.  Also pursuant to the Board's August 2009 remand, the Veteran was advised twice via letter that he could submit evidence to substitute for his service treatment records.  It was formally found that his service treatment records were unavailable given exhaustion of all efforts to obtain them and thus the futility of further efforts in October 2011.  

Efforts to obtain the Veteran's Social Security Administration (SSA) records as directed in the August 2009 remand were unsuccessful.  Specifically, these records were requested twice.  The first response was that they had been destroyed.  The second response it that there are no records because the Veteran did not file a claim with the SSA.

The Veteran's VA treatment records have been obtained by VA.  This includes having obtained such updated records as directed in the July 2011 Board remand.  Some identified private treatment records have been associated with the claims file, both through the Veteran submitting them on his own behalf as well as through VA requesting them for him.  Additional identified private treatment records were requested but not obtained due to responses that they were not available due to being archived, had been purged due to being older than ten years, or that no records existed.  Pursuant to the Board's July 2011 remand, a letter was sent to the Veteran requesting that he reauthorize the release of identified private treatment records from one provider to VA.  No response was received from him.  The aforementioned records thus were not obtained.

In light of the aforementioned, no further records development is required to comply with the duty to assist/heightened duty to assist as applicable to this case.  VA treatment records and some identified private treatment records exist within the claims file, but no other records do.  Efforts with respect to records in Federal custody end once it is concluded that the records do not exist, such as when the custodian indicates that they do not exist or are not found, or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  This is the scenario with respect to the Veteran's service treatment records and SSA records.  Efforts with respect to records not in Federal custody continue only insofar as the responses received indicate that additional requests could result in obtaining them.  38 C.F.R. § 3.159(c)(1).  The responses received regarding some private treatment records did not so indicate.  No requests for private treatment records from one provider could be made given the Veteran's failure to authorize their release.  See 38 C.F.R. § 3.159(c)(1)(ii).  

Compliance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) was achieved in that numerous letters were sent to the Veteran regarding the difficulties with obtaining his service treatment records, SSA records, and some identified private treatment records.  He indicated his awareness that his SSA records had been destroyed in a May 2010 statement.  Notification of the formal finding regarding the unavailability of his service treatment records was provided to him in the November 2011 SSOC.  

Turning to the duty to assist regarding medical examinations and/or opinions, a VA cold injury protocol examination was performed in September 2011 pursuant to the Board's July 2011 remand.  A VA joints examination, a VA spine examination, and a VA stomach, duodenum, and peritoneal adhesions examination also were performed in September 2011.  One examiner, a staff physician, conducted all of the examinations.  

The examiner reviewed the claims file as well as medical records regarding the Veteran.  The Veteran then was interviewed regarding his relevant medical history and current symptomatology.  Next, the examiner conducted a physical assessment.  Recent diagnostic testing was reviewed.  The examiner thereafter determined whether or not disabilities were manifested by the Veteran as well as opined for each disability diagnosed as to whether or not it was related to his service.  A supporting rationale for each opinion was provided.  All of the above actions finally were documented by the examiner in an examination report.  The Board accordingly finds that the examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Significantly, neither the Veteran nor his representative has identified any further non-records development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  

The Board therefore finds that VA's duty to assist has been satisfied in full.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the duty to notify also has been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Service Connection

The Veteran contends that he has back, neck, bilateral knee, and stomach disabilities as well as residuals of frostbite as a result of his service.  In numerous statements, he has recounted being exposed to radiation and Agent Orange from his participation in an atomic/nuclear explosion prior to going to Korea.  He recounted suffering stomach pains on a ship en route to Korea.  Although he initially indicated that he did not go on sick call for these pains, he later reported receiving such treatment.  The Veteran also has recounted having stomach pain and receiving treatment for back pain and pain/frostbite to his hands and feet in Korea.  He noted in this regard that he carried over 100 pounds of gear (to include rifle, ammunition, and helmet), walked multiple miles to include up and down mountains, and lived in bunkers and trenches without heat or adequate clothing where temperatures got well below freezing.  He recounted that upon his return from Korea, he continued to walk multiple miles for training.  Finally, the Veteran has recounted that he experienced stomach, back, neck, leg, and hand problems after leaving service.  

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. §§ 1110, 1131.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

Not applicable here are the certain circumstances in which service connection is presumed for exposure to certain herbicide agents such as Agent Orange as well as for radiation exposure.  Although both of these exposures are contended by the Veteran, the current disabilities he asserts are not those for which presumptive service connection may be awarded.  See 38 U.S.C.A. §§ 1112(c)(1), 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(d), (e).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Board has a heightened obligation to consider the benefit of the doubt rule and to explain its findings and conclusions, in addition to the heightened duty to assist in the development of the claim, since the Veteran's service treatment records presumably or actually were destroyed while in the possession of the government.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare, 1 Vet. App. at 365.  However, the standard for proving a claim of service connection is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran's DD-214 indicates that his most significant duty assignment was with the 2nd Infantry Division.

Private treatment records dated prior to the instant claim reveal the following.  Lumbar disc degeneration was shown by X-ray in August 1985.  November 1986 X-rays showed cervical disc degeneration.  

In a January 1990 physician's letter, it was noted that the Veteran's back symptoms dated to about five years previous as well as that he related these symptoms "to the heavy job that he did throughout his life."  Further noted was that his back problems was with radiation to both legs.  Lumbar and cervical spondylosis were diagnosed.  

Noted in a March 1990 physician's letter was that the Veteran had been experiencing back, neck, and leg symptoms since 1984.  Also noted was that he had begun to complain of finger symptoms.  Finally, it was noted that his occupation had been heavy truck repair.  Reference to arthritis of the spine was made.  

In a May 1990 physician's letter, knee symptoms additionally were identified.  March 1990 X-rays were noted to show pronounced arthritic changes in the cervical spine.  Electrodiagnostic studies were noted to have shown bilateral carpal tunnel syndrome (CTS).

Previously obtained magnetic resonance imaging (MRI) was noted in October 2001 to show multilevel degenerative disc disease (DDD) with spinal stenosis.  X-rays showed multilevel decreased disc space with spondylosis.  Lumbar spondylosis and lumbar stenosis were diagnosed.

VA treatment records dated prior to the instant claim reveal the following.  Mention of arthritis of the Veteran's back, knees, and hands as well as gastroesophageal reflux disease (GERD) first was made in March 2001.  Beginning then, he reported knee symptoms.  In August 2001, the first diagnoses of DJD and GERD were made.  Complaints of back and neck symptoms were made beginning in December 2001.

In March 2002, the Veteran first complained of frostbite symptoms for the previous six months with respect to two fingers on his right hand.  Low back pain first was diagnosed in May 2002, while spinal stenosis first was diagnosed in June 2002.  In July 2002, chronic low back pain first was diagnosed.  Right CTS first was diagnosed in August 2002 upon electromyography (EMG), while right hand pain first was diagnosed in November 2002.  This latter diagnoses was noted to involve three fingers and to be secondary to right CTS.

Cervical DDD with probable radiculopathy on the right first was diagnosed in June 2003, as was lumbar DDD and arthritis.  Spinal stenosis was noted to be confirmed through MRI in August 2003.  In September 2003, degenerative arthritis of the right knee first was diagnosed.

The Veteran reported in his October 2003 claim statement that he was awarded Social Security disability retroactive to 1983 due to his back.  

Photographs submitted in November 2003 purportedly taken during the Veteran's service in Korea include one of a bunker and one of him standing in snow on the ground.

In a February 2004 statement to his Congressman, the Veteran clarified that he was awarded Social Security disability in 1990 retroactive to 1983 due to his back.

A February 2004 VA mental health treatment record contains mention of frostbite injury to the hands with neuropathic pain, and a May 2004 VA mental health treatment record mentions bilateral CTS.  

VA treatment records dated throughout the rest of 2004 and in 2005 reflect the following.  Neuritis first was diagnosed in July 2004.  Cervical DDD with radiculopathy first was diagnosed in October 2004.  In February 2005, the Veteran underwent an environmental registry examination.  He reported radiation exposure while in Korea.  He complained of back symptoms since being in Korea and hand symptoms for about 30 years.

Private treatment records dated in 2008 and 2009 document the following.  The Veteran complained of bilateral knee pain beginning 25 years prior in December 2008.  X-rays showed DJD in both knees in multiple compartments.  DJD in multiple compartments in both knees was diagnosed.  Total knee replacement surgery was performed on the right knee in February 2009.  The same was performed on the left knee in June 2009, following MRI early that month showing osteoarthritis in multiple compartments as well as multiple tears to ligaments and the meniscus.

An October 2009 VA treatment record includes new diagnoses of lumbar radiculopathy and facet arthropathy made after MRI.

In a December 2009 VA Form, the Veteran indicated that he had lost the feeling in three fingers of his right hand due to frostbite.

DJD knee was diagnosed in a VA treatment record dated in February 2010.

No objective signs of residuals of a cold injury were found as a result of the September 2011 VA cold injury protocol examination.  Right and left knee degenerative osteoarthritis resolved with total knee arthroplasty were diagnosed following the September 2011 VA joints examination.  At the September 2011 VA spine examination, diagnoses of degenerative osteoarthritis cervical spine with mechanical neck pain and degenerative osteoarthritis lumbar spine with mechanical low back pain were made.  The September 2011 VA stomach, duodenum, and peritoneal adhesions examination resulted in a diagnosis of GERD.

The VA examiner opined that it was less likely as not that each of the aforementioned diagnosed conditions was caused by or a result of service.  With respect to rationale, medical sources were cited for the proposition that the knees are the joint most commonly affected by degenerative arthritis and that the main factor in its development is the aging process.  It indeed was noted that approximately 30 percent have osteoarthritis by age 50.  More medical sources were cited for the proposition that spinal disc degeneration and accompanying arthritis is a common development, with age-related changes present in 40 percent of individuals over 35 years and in almost all individuals over 50 years.  It was pointed out that there is a substantial silent interval between service and the Veteran seeking any medical care for his back, neck, and knees, as such care was not documented before approximately 1984-1985, or for GERD, with no indication of treatment prior to March 2001.

In a December 2011 statement, the Veteran indicated with respect to walking multiple miles that he has "lived on pain med[ication] since when in and out of service to this day."

The Board finds, given the above, that service connection is not warranted for a back disability, for a neck disability, for a right knee disability, for a left knee disability, for a stomach disability, or for residuals of frostbite.  Regarding the back, neck, and each knee, the statutory and regulatory requirements for presumptive service connection for a chronic disease have not been met.  Neither have the requirements for direct service connection, whether generally, through continuity of symptomatology, or otherwise, for them or for the stomach or residuals of frostbite.

With respect to presumptive service connection, there is no indication that the Veteran manifested the chronic disease of arthritis regarding his back, neck, right knee, or left knee to a compensable degree within one year from January 1956 when he separated from service.  He seemingly reports back, neck, and bilateral knee symptomatology subsequent to service, to include immediately subsequent to service, as is discussed in greater detail below.  Yet he has not contended specifically that he was diagnosed with arthritis of any of these musculoskeletal areas immediately subsequent to service.  No medical evidence dated in the January 1956 to January 1957 timeframe is of record.

With respect to direct service connection, satisfaction of the current disability requirement occurs when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  This requirement is not met for residuals of frostbite but is met for disabilities of the back, neck, both knees, and stomach.

The weight of the evidence does not show that the Veteran now has or had at any point since during or around October 2003, when his claim was received by VA, residuals of frostbite.  Absent is the diagnosis of any extremity condition which has been attributed to frostbite.  Mention of arthritis of the hands was made and reference to bilateral CTS was made, but not in conjunction with frostbite.  Right hand CTS, right hand pain, neuritis, and radiculopathy were diagnosed after the Veteran began complaining of frostbite symptoms.  Yet none of these conditions were noted to be the result of frostbite.  Instead, other etiologies were found.  Right hand pain indeed specifically was determined to be secondary to the right hand CTS.  The radiculopathy, as it was noted to be lumbar radiculopathy or cervical problems with radiculopathy, was linked to the Veteran's back and neck problems.  The VA examiner further recently concluded that there were no objective signs of residuals of a cold injury after reviewing the claims file, to include the aforementioned, and conducting a physical assessment of the Veteran.

Acknowledgement is given to the 2004 reference to frostbite injury to the hands with neuropathic pain contained in the record.  At least to the extent that a frostbite injury is noted, this reference is incorrect.  It was made in a mental health treatment record rather than in a treatment record concerning physical treatment.  No source was identified for it.  No source is found either, in light of the above finding that no such injury has been diagnosed.

Acknowledgement also is given to the fact that the Veteran asserts he has symptoms which constitute residuals of frostbite in his extremities.  There is no indication that he has medical knowledge, training, and/or experience, and therefore his is a layperson.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Residuals of frostbite inherently are not simple to identify since they can be manifested by varied symptoms, many of which also are manifestations of other conditions, and in numerous body parts.  It is impossible for the Veteran simply to be reporting a contemporary medical diagnosis of residuals of frostbite or for his description of symptoms to be used in support of a later diagnosis of such residuals by a medical professional because, as discussed above, no such diagnosis exists.  He therefore is not competent to state that he has residuals of frostbite.

In sum, no residuals of frostbite have been shown by the preponderance of the evidence.  The benefit of the doubt rule thus is not applicable.  Indeed, there can be no valid claim absent a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection for residuals of frostbite accordingly is denied on this basis.  It is unnecessary to proceed by considering whether the requirements other than a current disability are met for each manner of establishing this benefit since doing so would not alter this determination.

It is undisputed that the Veteran has current back, neck, right knee, left knee, and stomach disabilities.  Numerous diagnoses are of record, many of which are supported by X-rays and MRI.  DJD was diagnosed in general.  Specific to the back and neck, some of the diagnoses made are wholly or partially pain.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Yet other diagnoses were not just of pain.  These include arthritis of the spine, lumbar spondylosis, lumbar/spinal stenosis, lumbar DDD, lumbar arthritis, degenerative osteoarthritis of the lumbar spine, facet arthropathy, cervical spondylosis, cervical DDD, and degenerative osteoarthritis of the cervical spine.  Specific to the knees, right knee degenerative arthritis has been diagnosed.  DJD and degenerative osteoarthritis resolved with total knee arthroplasty have been diagnosed in both knees.  Specific to the stomach, GERD has been diagnosed.

The next question is whether the Veteran satisfies the direct service connection requirement of in-service incurrence or aggravation of an injury or disease.  This case is one of in-service incurrence rather than aggravation.  No mention whatsoever indeed has been made to a back, neck, right knee, left knee, or stomach disability preceding service.  

The Veteran's contentions are the only evidence on point regarding in-service incurrence of a back, neck, right knee, left knee, or stomach injury or disease or an event with potential to lead to such.  He clearly has reported carrying heavy gear and walking long distances, to include up and down mountains, during service.  Also clearly reported by him was having stomach and back pain during service.  The Veteran's statement regarding living on pain medication in-service is liberally construed as a report of having such pains in addition to having neck and bilateral knee pain during service.  He is competent to recount these events and symptoms because they are within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  

No service treatment records exist or alternatives thereto were found to confirm the Veteran's contentions.  However, "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The absence of such evidence is simply one factor among many others, such as possible bias and conflicting statements, that may be considered in evaluating the credibility of lay evidence.  Id.; see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor can be factors to determine lay evidence credibility).  This is true even more so than usual in this case because of the Veteran's service treatment records presumably or actually were destroyed in the government's possession.  

Other than the fact that the Veteran may profit financially if service connection be granted, the Board finds no reason to doubt the credibility of the Veteran's contentions.  A slight inconsistency is noted regarding his report of stomach pains in that he first indicated that he did not seek treatment for such pains but later reporting having gone on sick call for them.  Yet this inconsistency is of no consequence.  Whether or not the Veteran went on received treatment to include going on sick call for stomach pains during service, his contention that he experienced these pains is the same.  

Due consideration is to be given to the places, types, and circumstances of service.  38 U.S.C.A. § 1154(a).  That heavy gear would be carried by a soldier and that he, at least sometimes, might have to walk multiple miles is consistent with in-service training and with service of an infantryman in a warzone.  It is common knowledge that Korea is mountainous.  As such, it is entirely plausible that the Veteran experienced musculoskeletal pain in his back, neck, and knees during service.  It also is entirely plausible that he experienced stomach pain during service given the high prevalence of at least occasional such pain or similar stomach symptomatology in the general population.  As such, incurrence of an in-service injury or disease of the back, neck, right knee, left knee, and stomach as well as in-service events (carrying heavy gear and walking multiple miles to include up and down mountains) with the potential to result in the incurrence of an injury or disease at least of the back, neck, right knee, and left knee has been established.  

In contrast to the above findings that the first two requirements for direct service connection have been met, the third and final requirement is not.  The weight of the evidence does not show that there is a nexus between any of the Veteran's current back, neck, bilateral knee, and stomach disabilities and his in-service incurrence of respective back, neck, bilateral knee, and stomach injuries/diseases or his in-service events with the potential to lead to such incurrence.  Nowhere in the private treatment records was it concluded that any such nexus exists.  The same holds true for VA treatment records.  The VA examiner further opined that it was less likely as not that the Veteran's disabilities of the back, neck, right knee, left knee, and stomach were related to his service.  Each opinion was based on the examiner's clinical expertise and experience as a staff physician, including appropriate citation to medical sources.  

Acknowledgement is given to the Veteran's belief that his current back, neck, right knee, left knee, and stomach disabilities are related to his service.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Yet this is not true here.  The question of whether there is a nexus to service in this case is medical and complex in nature, especially in light of the multiple diagnoses given and the complexities of the musculoskeletal and digestive systems.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  As noted above, the Veteran is a layperson because there is no indication that he possesses such knowledge, training, and/or experience.  He thus is not competent to render an opinion regarding the nexus of his current disabilities.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The only competent etiology opinion of record for each disability is negative, as discussed in the preceding paragraph.  

Of further note is that the Veteran's belief that his current disabilities are related to his service amounts to nothing more than a conclusory declaration.  In a single judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252 (1992).  

With respect to chronicity and continuity of symptomatology, chronicity of back, neck, bilateral knee, or stomach symptoms during service has not been asserted by the Veteran.  His assertions that he experienced at least some in-service back, neck, bilateral knee, and stomach symptoms were found to be competent and credible above.  The Veteran clearly has asserted experiencing back symptoms since service.  His statement regarding living on pain medication when out of service to this day, like above, is liberally construed as an assertion that the other aforementioned in-service symptoms also persisted following service.  He is competent to state that his symptoms have persisted since service.  Once again, these symptoms are within his personal experience.  See Layno, 6 Vet. App. at 465.  The Veteran is not credible in stating that his symptoms have persisted since service, however.  

A substantial silent interval exists between service and evidence that the Veteran sought medical care for his back, neck, knees, or stomach.  As noted by the VA examiner, it was not until the mid 1980's that treatment records note the presence back, neck, and bilateral knee symptoms and not until the early 2000's that treatment records note the presence stomach symptoms.  This equates to approximately 25 years after service for the back, neck, and knee symptoms and to approximately 45 years after service for the stomach symptoms.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The above is just one factor among many leading to the determination that the Veteran is not credible.  See Buchanan, 451 F.3d at 1331.  Another factor is inconsistency with the other evidence of record.  Id.; Caluza, 7 Vet. App. at 498; Macarubbo, 10 Vet. App. at 388.  The Veteran asserts that his back has been symptomatic since service.  Yet it was noted that his back symptoms dated to five years prior in 1990.  In other words, it was noted that his back symptoms began in the mid 1980's.  The Veteran himself indeed reported that his Social Security disability was retroactive only to 1983.  Like with his back, he also asserts that his right knee and left knee have been symptomatic since service.  Yet he reported knee symptoms dated to 25 year prior in 2008.  In other words, he reported such symptoms back only to the mid 1980's.  

The third factor is the timing of the Veteran's assertions that he has experienced back, neck, bilateral knee, and stomach symptoms since service.  There is no indication that he made any such assertion prior to filing the instant claim.  Every indication rather is that he did so only thereafter.  As such, the assertions seem to have been made in an attempt simply to secure VA benefits.  See Caluza, 7 Vet. App. at 498; Macarubbo, 10 Vet. App. at 388; see also Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account).

The fourth and final factor is that the VA examiner's nexus opinions were provided after a review of the claims file and interview of the Veteran.  Continuity of symptomatology as evidenced by his assertions in this regard as well as by the private and VA treatment records therefore was taken into account and rejected.  

38 C.F.R. § 3.303(d) finally is inapplicable.  The Veteran's current back, neck, right knee, left knee, and stomach disabilities were diagnosed post-service.  However, all of the evidence does not establish that any was incurred during service.  It is reiterated that although the Veteran believes there is a nexus to his service, the VA examiner's opinion was to the contrary.

In sum, the preponderance of the evidence is against the Veteran's entitlement to service connection, whether presumptive for the chronic disease of arthritis or direct generally, through continuity of symptomatology, or otherwise, for a back disability, for a neck disability, for a right knee disability, and for a left knee disability.  The preponderance of the evidence additionally is against his entitlement to service connection whether direct generally, through continuity of symptomatology, or otherwise, for a stomach disability.  As such, the doctrine of reasonable doubt is not applicable, and service connection is denied.


ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for residuals of frostbite, to include sensory deficits and pain of the extremities, is denied.

Service connection for a stomach disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


